DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3, 5-10 and 19-21 are allowable. The restriction requirement between the device and method , as set forth in the Office action mailed on 2/9/22 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/9/22 is withdrawn.  Claims 11-18 , directed to the method are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3 and 5-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 3, 5-10 and 21, there is no teaching or suggestion in the art of record disclosing a pixel defining layer comprising the combination of limitations of claim 1, wherein the second inclination angle is larger than the first inclination angle.  Therefore, independent claim 1 is deemed allowable along with its dependent claims 3, 5-10 and 21.
Regarding claims 11-18, there is no teaching or suggestion in the art of record disclosing a method of manufacturing a pixel defining layer comprising the combination of steps of claim 1, wherein the second inclination angle is larger than the first inclination angle.  Therefore, independent claim 11 is deemed allowable along with its dependent claims 12-18.
Regarding claims 19-20, there is no teaching or suggestion in the art of record disclosing an array substrate, wherein a pixel defining layer in the array substrate is configured in accordance with the combination of limitations of claim 19, wherein the second inclination angle is larger than the first inclination angle.  Therefore, independent claim 19 is deemed allowable along with its dependent claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        6/30/22